J-S66015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: E.W.E., A MINOR                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
APPEAL OF: B.S., BIRTH MOTHER
                                                      No. 784 WDA 2017


                   Appeal from the Order Entered May 2, 2017
               In the Court of Common Pleas of Allegheny County
                   Orphans' Court at No(s): CP-02-AP-11-2017


BEFORE: BENDER, P.J.E., DUBOW, J., and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED December 1, 2017

        B.S. (“Mother”) appeals from the order entered on May 2, 2017, in the

Court of Common Pleas of Allegheny County, Orphans’ Court Division, which

involuntarily terminated Mother’s parental rights to her minor son, E.W.E.

(“Child”) (born in August of 2015), pursuant to sections 2511(a)(2), (a)(5),

(a)(8), and (b) of the Adoption Act, 23 Pa.C.S. §§ 2101-2938.1 After careful

review of the record and applicable law, we affirm.

        The orphans’ court provided the following relevant factual history of

this case in its Pa.R.A.P. 1925(a) opinion:

              Jessica Andrews       (hereinafter, “Ms. Andrews”),       a
        caseworker for [Allegheny County Office of Children, Youth, and
        Families (“OCYF”)], testified that Child came to the attention of
        OCYF on the day he was born because Mother was active with
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  On February 17, 2017, E.W.E., Sr. (“Father”) voluntarily signed a consent
to the adoption of Child and termination of his parental rights to Child. The
orphans’ court confirmed Father’s consent by order of court dated May 1,
2017.
J-S66015-17


     OCYF “off and on” since about the year 2000[,] when her oldest
     child was born…. On August 12, 2015, an Emergency Custody
     Authorization was obtained because Mother had other children
     who were dependent and in foster care. OCYF filed a Petition to
     Terminate Mother’s Parental Rights and a hearing was
     scheduled.3 Child has not returned to Mother’s care since his
     birth.
        3
          Mother’s parental rights were also terminated to two of
        her older children. One of Mother’s other children’s cases
        closed via a Subsidized Permanent Legal Custodianship
        (SPLC) Order.

        On August 17, 2015, a Shelter Hearing was held and this
     court determined that “[M]other has another child scheduled for
     a [Termination of Parental Rights hearing]. [Mother] has not
     addressed the issues in that case and they are the same issues
     in the current case. While [Child] was still in the hospital, the
     people at the hospital noticed parenting deficits with both
     parents and contacted OCYF.”

         On September 18, 2015, Child was adjudicated dependent
     pursuant to the Pennsylvania Juvenile Act at 42 Pa.C.S. §
     6302(1).     Per the Adjudicatory Order, the court made the
     following findings of fact: “Mother stipulates that based on her
     other children’s cases, the [c]ourt can find [Child] to be
     dependent. Mother also stipulates that she needs assistance
     with anger issues….”

        Child was placed in foster care with his maternal aunt
     (hereinafter, “Foster Mother”), where he has remained
     throughout the history of this case.

        OCYF created a Family Plan which listed the following goals
     for Mother: 1) to obtain mental health treatment; 2) to visit
     regularly and consistently; 3) to work with In-Home Services;
     and 5) [sic] to comply with the Protection from Abuse order
     (hereinafter “PFA”) she obtained against Father.

Orphans’ Court Opinion (OCO), 7/11/17, at 3-4 (citations to record omitted).

     On February 8, 2017, OCYF filed the underlying “Petition to Terminate

Mother’s Parental Rights to Child.”   On May 1, 2017, the court terminated

Mother’s parental rights to Child, pursuant to 23 Pa.C.S. § 2511(a)(2),

                                      -2-
J-S66015-17



(a)(5), and (a)(8).    The court also ruled that termination of Mother’s

parental rights was in the best interest of Child, pursuant to 23 Pa.C.S. §

2511(b).

      Mother timely filed a notice of appeal on May 31, 2017, along with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).    Mother now raises the following issues for our

review:

      1. Did the [orphans’] court abuse its discretion and/or err as a
         matter of law in granting the petition to involuntarily
         terminate Mother’s parental rights pursuant to 23 Pa.C.S. §
         2511(a)(2), (5), and (8)?

      2. Did the [orphans’] court abuse its discretion and/or err as a
         matter of law in concluding that [OCYF] met its burden of
         proving by clear and convincing evidence that termination of
         Mother’s parental rights would best serve the needs and
         welfare of [Child] pursuant to 23 Pa.C.S. § 2511(b)?

Mother’s Brief at 5.

      We review an appeal from the termination of parental rights under the

following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T., …
      9 A.3d 1179, 1190 (Pa. 2010). If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; In re:
      R.I.S., 36 A.3d [567,] 572 [(Pa. 2011) (plurality opinion)]. As
      has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Id.; see also Samuel Bassett v. Kia


                                    -3-
J-S66015-17


     Motors America, Inc., … 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, … 838 A.2d 630, 634 (Pa. 2003). Instead,
     a decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest unreasonableness,   partiality,
     prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, … 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

     In termination cases, the burden is upon the petitioner to prove by

clear and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. In re S.H., 879 A.2d 802, 806 (Pa.

Super. 2005). We have previously stated:

     The standard of clear and convincing evidence is defined as
     testimony that is so clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003) (internal quotation

marks omitted).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.


                                    -4-
J-S66015-17


      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interest of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511;

other citations omitted).

      This Court must agree with only one subsection of 2511(a), in addition

to section 2511(b), in order to affirm the termination of parental rights. See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Herein, we

review the decrees pursuant to sections 2511(a)(2) and (b), which provide

as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                    …

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions
         and causes of the incapacity, abuse, neglect or refusal
         cannot or will not be remedied by the parent.
                                      …

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the


                                    -5-
J-S66015-17


     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this
     [C]ourt has held that the parental obligation is a positive duty
     which requires affirmative performance.



                                    -6-
J-S66015-17



In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

      Moreover, this Court has previously stated:

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting
      for a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

Id. Where a parent does not “exercise reasonable firmness in declining to

yield to obstacles, his [parental] rights may be forfeited.”     In re A.S., 11
A.3d 473, 481 (Pa. Super. 2010).

      In the instant matter, Mother argues that she complied with the Family

Plan goals established for her by OCYF and asserts that she remedied any

parental incapacity related to her ability to care for Child.   Mother’s Brief at

14-15. However, the record clearly belies Mother’s claims. The following is

the orphans’ court’s explanation of Mother’s Family Plan goals and its

analysis regarding Mother’s efforts, or lack thereof, to reach each of these

goals:

            Mother had a goal of mental health because OCYF had
      “records of Mother’s long, complicated mental health history.”
      Ms. Andrews testified that “there were a number of things, as
      well as reports from the evaluations … that all seem to indicate
      that there was an ongoing need for some mental health
      treatment.” In terms of meeting her mental health goal, Mother
      started mental health treatment with Family Services of Western
      Pennsylvania. Mother informed OCYF that she completed her
      treatment there, however, Ms. Andrews was never provided with
      documentation confirming Mother’s assertion.       Mother also
      attended mental health treatment at Mercy Behavioral Health.
      Ms. Andrews explained that with regard to Mother’s therapy “the


                                      -7-
J-S66015-17


     pattern has been that she would go for a couple of months and
     then stop going and then go again for a couple months and then
     stop going.”

           Visitation was a goal for Mother because Child was
     removed from her care. Mother’s goal to regularly visit with
     Child inherently included a parenting component and to
     specifically address this goal, Mother worked with Project STAR 5,
     ACHIEVA6, and Highland Family Support Center.7 Project STAR
     provided in-home services which addressed parenting. Colleen
     Sokira (hereinafter, “Ms. Sokira”), the in-home manager for
     ACHIEVA, oversees the parenting education program “which is a
     program whose focus is to work with adults with intellectual
     disabilities, who are parenting or learning to parent their child….”
     Ms. Sokira’s services are “specifically geared towards
     parenting the child [when] the parent is a person with an
     intellectual disability.” As stated previously, Ms. Sokira was
     familiar with Mother because she was working with
     Mother and Child’s older sibling … for years prior to
     Child’s birth.
        5
          Project STAR is licensed by the Pennsylvania Department
        of Public Welfare as an adoption, foster care and private
        children and youth social service agency. Project STAR is
        an affiliate member of the Statewide Adoption and
        Permanency Network (SWAN) and maintains contracts with
        local, statewide and out-of-state counties in the areas of
        placement services and family preservation/reunification
        services.
        6
          ACHIEVA is a nonprofit parent organization that has
        comprehensive services and supports and serves
        thousands of individuals with disabilities and their families
        each year.
        7
          Highland Family Support Center provides services to
        assist individuals with life skills, parenting help, support
        groups, counseling, parent-child groups, and in-home
        services.

            Mother’s visitation schedule consisted of supervised
     visitation on Tuesdays for four hours and Fridays for two hours.
     Mother was entitled to thirty minutes of unsupervised time with
     Child. Ms. Andrews testified that Mother did not always respond
     to Child’s needs and did not always do “those things that [sic]
     would typically do with a one-and-a-half-year-old.”

                                    -8-
J-S66015-17


            Mother also had a goal of working with in-home services
      provided by Project STAR which also included a parenting
      component.

            Mother’s compliance with the PFA she obtained against
      Father was a goal because there were allegations of a history of
      domestic violence between them. Ms. Andrews testified that
      Mother “reported that there were some arguments, and at one
      point that he had like spit on her, and that he had made threats
      that he was going to kill the kids….” Mother completed a
      domestic violence program at the Hope Center.

             While Mother was compliant in some regard to her goals,
      she has failed to make adequate progress and cannot or will not
      remedy the conditions that existed which led to the removal of
      Child in a reasonable amount of time.

OCO at 5-7 (citations to record omitted) (emphasis added in original).

      After an extensive review of the evidence presented at the May 1,

2017 termination hearing, the court went on to conclude that “Mother does

not have the capacity to parent Child[,] because she has not consistently

obtained mental health treatment or followed direction from the hours of

parenting support she has received.” Id. at 7. In reaching this conclusion,

the court explained that it,

      relied on the expert testimony of Dr. Patricia Pepe, Ph.D.
      (hereinafter, “Dr. Pepe”), a licensed psychologist and expert in
      the area of child psychology, as well as the testimony of Ms.
      Sikora[,] who provided years of support to Mother at ACHIEVA.
      Dr. Pepe first evaluated Mother in 2014 and admitted that
      Mother made some progress in 2015. However, Dr. Pepe opined
      that Mother “has not maintained the level of consistency or
      continuity that she would need to really gain a benefit from
      therapy and from mental health treatment in general.”

         She has exhibited consistent poor judgment and she
         is a poor historian, often contradicting herself, and I
         think that part of the problem is in terms of her
         personality functioning, she tends to be narcissistic
         in that she views the world through her eyes and

                                    -9-
J-S66015-17


       cannot understand other people’s perceptions, which
       really makes it difficult to understand what her
       children need.      So[,] that is often difficult and,
       unfortunately, through time, she’s not been able to
       prioritize her children.

        Dr. Pepe believed that Mother’s failure to consistently follow
     through with mental health treatment has affected her capacity
     to parent Child:

       I have, you know, time and time and time again
       recommended psychotherapy each time I had seen her. I
       recommended her involvement with a case manager to
       ensure her participation.

       I have recommended her participation in psychiatric
       treatment, and based upon what … Mother has said,
       she’s not been consistent with any of it.
                                 …

       I’ve seen the capacity for her to develop insight and
       to develop some degree of control if she would be
       consistent with therapy and consistent with mental
       health services.

       She just, unfortunately, has not been able to do so,
       which has certainly impacted her capacity … to
       develop and maintain stability and to exhibit
       parental responsibility.

            Ms. Andrews explained that Mother’s mental health also
     affected her parenting[,] because there continued to be concerns
     about Child’s safety while in Mother’s care. For example, Mother
     lets Child “walk around and eat” instead of using a highchair
     which is a choking hazard. Mother also did not remove toys
     from Child’s Pack ‘N Play “so when she needs to make a phone
     call or if she needed to take a shower or something, she
     wouldn’t have a safe place for him to be….” Ms. Andrews
     testified that Mother did not consistently respond to Child’s
     needs and did not always do “those things that [sic] would
     typically do with a one-and-a-half-year-old.” Mother attended a
     few of Child’s doctor’s appointments; however, Ms. Andrews
     testified that there have been problems obtaining medical care
     for Child.

                                    …

                                  - 10 -
J-S66015-17


            Ms. Sokira was also concerned that Mother’s home was not
      baby proofed. “It has been an issue in the home since we came
      in, especially for a mobile toddler, that there are steps that don’t
      have baby gates on them. There are choking hazards that a
      toddler could easily swallow…. There are kitchen cupboards that
      a toddler can easily access.” Ms. Sokira echoed Ms. Andrews’
      concern that Mother did not use a highchair and addressed that
      concern with Mother several times and “it took about a week …
      to get the highchair returned for him to be able to eat safely.”
      However, Mother still had not cleared the Pack ‘N Play even after
      Ms. Sokira urged her to do so because there was not a safe place
      for Child to be placed. Mother also removed safety latches that
      were placed on her kitchen cabinets because she thought they
      were too difficult to use.

         Dr. Pepe also testified about considerable safety concerns:

            [Mother] had difficulty with memory. She said she can’t
         remember what she says and does and she couldn’t
         remember yesterday. And she gave me an example that
         she forgot she left the stove on and went shopping and
         told me that she could have burnt her house down…. [S]he
         said she has blackouts and was expressing that she can’t
         remember what she says or what she does or whatever
         people say or do.

OCO at 7-10 (internal citations to record omitted) (emphasis added in

original).

      Additionally, the court relied on the following evidence provided by

OCYF, which further demonstrated Mother’s struggles to progress with

regard to her parenting skills:

              Ms. Sokira testified that Mother refused to let Child self-
      feed because she didn’t want Child to make a mess and Mother
      still “needs lots of verbal prompting and counseling on nutrition
      and appropriate food for [Child]….” Mother also still needed
      “frequent prompting for providing appropriate toys and
      appropriate verbal interaction.” Ms. Sokira agreed with Ms.
      Andrews that Mother “does not respond to [Child’s] cues the way
      that I would expect a parent to respond to the things that [Child]
      does….”

                                     - 11 -
J-S66015-17


            Ms. Sokira explained that Mother’s responsiveness to
     direction was “dependent upon the day….” Mother was not
     always cooperative with services:

        Frequently, when verbal prompts are given, we get
        responses like, “I know what I’m doing. Don’t tell me
        what to do.”

        When we attempt to do things like model, we get
        responses like, “No one gets to play with my baby but
        me….”

          Ms. Sokira believed Mother needed to follow through with
     the mental health recommendations made so that she would
     understand how to parent Child safely[.]

OCO at 10-11 (citations to record omitted) (emphasis added in original).

     Finally, the court opined that it:

     Finds it unsettling that Mother’s visitation has not progressed
     past thirty minutes of unsupervised time[,] which Ms. Sokira
     attributes to Mother’s “resistance” against establishing a routine.
     Ms. Sokira was not able to describe a typical visit because
     Mother’s cooperation was not consistent and she “hasn’t
     followed through for more than two-to-three weeks at
     every given attempt.” Ms. Sokira explained that routine is
     “important for the child’s development and for the child’s sense
     of normalcy … [a]nd second, it’s important for us to have an
     idea of what [Mother’s] going to do next.” Accordingly,
     ACHIEVA has not recommended more than thirty minutes of
     unsupervised time because “[i]t’s just simply not safe.”

Id. at 11 (emphasis added in original).

     Based on the foregoing, the orphans’ court concluded that “Mother’s

lack of progress in terms of mental health treatment and ability to follow

direction exhibits a lack of capacity to parent Child and that she cannot or

will not remedy the conditions which led to removal in a reasonable amount

of time.” Id.    Accordingly, the court held that that OCYF met its burden

under section 2511(a)(2) by clear and convincing evidence.       After careful

                                    - 12 -
J-S66015-17



review, we conclude that the court’s determinations are well supported by

the record.

          After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)

are met. See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super.

2008) (en banc).        This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but the focus is on

the child pursuant to section 2511(b). Id. at 1008.

         In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

         [I]f the grounds for termination under subsection (a) are met, a
         court “shall give primary consideration to the developmental,
         physical and emotional needs and welfare of the child.” 23
         Pa.C.S. § 2511(b). The emotional needs and welfare of the child
         have been properly interpreted to include “intangibles such as
         love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
         791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
         1992)], this Court held that the determination of the child’s
         “needs and welfare” requires consideration of the emotional
         bonds between the parent and child. The “utmost attention”
         should be paid to discerning the effect on the child of
         permanently severing the parental bond. In re K.M., 53 A.3d at
         791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

         Here, the orphans’ court concluded that it would be in Child’s best

interest for Mother’s parental rights to be terminated. The court emphasized

Mother’s incapacity to parent Child and the lack of bond between Mother and

Child.    To the contrary, Mother argues that the court erred in terminating



                                      - 13 -
J-S66015-17



her parental rights, as “[s]uch termination unnecessarily and permanently

terminates the loving relationship between Child and Mother.” Mother’s Brief

at 11. Mother further avers that Child has a bond with her and benefits from

contact with her. Id.

      Again, we conclude that the record supports the orphans’ court’s

decision to terminate Mother’s parental rights.    The court stated that, in

reaching its decision, it relied on the following testimony, which it found to

be credible:

            On January 18, 2017, Dr. Pepe concluded an interactional
      evaluation of Mother and Child. Dr. Pepe observed Child’s affect
      to be “very flat. There was just lack of emotion…. [H]e seemed
      to be familiar with her, but just unusually unemotional. He was
      blunted.    There was no discernable facial expression.      He
      certainly wasn’t smiling.”       Dr. Pepe “did not see an
      attachment…. [Mother] tried over and over to engage
      with him, but he remained very flat and, you know, was
      just trying to scoot away and did not exhibit primary
      bonding toward her.”

            Dr. Pepe conducted two interactional evaluations between
      Child and Foster Mother and observed a “dramatic difference.”
      With Foster Mother, Child “was significantly more animated. He
      would approach her. He was smiling a big and bright smile….
      He was happy…. She was positively responsive and he exhibited
      multiple bonding behaviors suggestive of a primary attachment
      toward her.”

             Dr. Pepe explained that Foster Mother is Child’s
      psychological parent “and if there’s a separation after a
      significant process of bonding, then the child is at high risk for
      childhood depression, for developmental regression, for a
      multitude of problems, both currently and in the future.” Dr.
      Pepe found “it to be in [Child’s] best psychological interests to
      remain in his current home permanently through adoption.”

           OCYF also was not of the belief that there is such a bond
      between Mother and Child[,] such that termination would be

                                    - 14 -
J-S66015-17


      detrimental to Child. Ms. Andrews testified that there is a
      “marked difference” between how Child acts with his Foster
      Mother versus his Mother. Ms. Andrews explained that if Child
      falls he does not look to Mother to comfort him and sooth him[,]
      but “when I’m at the home, if he trips and falls, if [Foster
      Mother] isn’t right there to pick him up, he’s running to her to be
      comforted.”     Ms. Andrews believed that Child is bonded with
      Foster Mother and will go to her “when he wants something or
      needs something or wants to play … or wants to be held….”
      Conversely, Mother “struggles with developmentally appropriate
      play and the child-centered activity.”

TCO at 13-14 (citations to record omitted) (emphasis added in original).

      As there is competent evidence in the record that supports the

orphans’ court’s credibility and weight assessments regarding Child’s needs

and welfare, and the absence of any bond with Mother, we conclude that the

court did not abuse its discretion as to section 2511(b). See S.P., 47 A.3d

at 826-27. Accordingly, we affirm the order terminating Mother’s parental

rights to Child.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2017




                                    - 15 -